Case 2:21-cv-12770-CCC-JSA Document 16-4 Filed 06/21/21 Page 1 of 4 PageID: 255




 UNITED STATES DISTRICT COURT
 DISTRICT OF NEW JERSEY

  PAUL KURLANSKY, HELAINE KURLANSKY,
  MARTIN EPSTEIN, HERBERT ENNIS, JUDITH
  ENNIS, MORDECAI APPLETON, HENRY KATZ,
  LILA KATZ, JOAN KATZ, GLENN KATZ, and
  JUDITH SINGER,
                          Plaintiffs,

                 -against-

  1530 OWNERS CORP.; MOE MARSHALL,
  ELLEN GERBER, KENNETH LIPKE, CAROL
  LICHTBRAUN, JUSTIN WIMPFHEIMER,
  PATRICIA DI CONSTANZO, and MARK
  O’NEILL, Individually and as Members of the Board
  of Directors of 1530 Owners Corp., and;
  FIRSTSERVICE RESIDENTIAL,
                                Defendants.



        DECLARATION OF HERBERT ENNIS PURSUANT TO 28 U.S.C. § 1746
    IN SUPPORT OF PLAINTIFFS’ MOTION FOR A PRELIMINARY INJUNCTION

 I, Herbert Ennis, hereby declare under penalty of perjury:

        1.      I am a plaintiff in the above-captioned proceeding and I am a resident of the

 Colony in Fort Lee, New Jersey, where I have been living with my wife, Judith Ennis, for the

 past six years. We reside in the Colony’s North Tower in apartment 5A. I am a member of the

 Sabbath Elevator Committee, which advocated for the use of Sabbath mode in the service

 elevators. As such, I am familiar with the fact that the Colony’s service elevators are equipped

 with a Sabbath mode that allows the elevators to be pre-programmed to stop at certain floors,

 obviating the need for any button pushing. The Colony’s Sabbath elevator program was

 approved by a majority of the Colony’s shareholders on May 19, 2019, but was then terminated

 by the Colony’s board of directors. During the period of time in which the Sabbath elevator was

 operational, I used it weekly. I am also familiar with the Colony’s longstanding practice of
Case 2:21-cv-12770-CCC-JSA Document 16-4 Filed 06/21/21 Page 2 of 4 PageID: 256




 assisting observant Jewish residents with the elevators on the Sabbath and certain Jewish

 holidays when there is no Sabbath Elevator—a service that I and my wife likewise utilized, but

 has now been scuttled. As such, I am familiar with the facts and circumstances set forth herein.

 I submit this Declaration in support of Plaintiffs’ Application for Preliminary Injunction.

        2.      As an observant Jew, my religious beliefs are informed by thousands of years of

 Jewish tradition. Part of my strongly-held religious beliefs is the primacy of halakha, or the

 Jewish legal system, which establishes a framework for my entire life. A second core element of

 my beliefs is kehillah, or community, and the importance of joining together with members of

 my community to pray, study, and worship, to mourn at sad times and to celebrate in times of

 joy.

        3.      A core part of my adherence to Jewish law is my observance of the Sabbath, the

 Jewish day of rest, which spans from Friday evening until Saturday night. On the Sabbath, and

 certain Jewish holidays, many observant Jews refrain from certain activities, including the use of

 electronic and certain mechanical devices. For example, many observant Jews, including myself,

 do not press elevator buttons on the Sabbath and certain Jewish holidays. Doing so would

 violate my sincerely held religious beliefs.

        4.      I am 89 years old and have advanced Parkinson’s disease. By early 2016, my

 condition had deteriorated to the point that I was no longer able to use the stairs. Over the course

 of this past year, my condition has worsened further. I use a cane, and my wife and I have

 ordered a wheelchair for me to use.

        5.      Before the Colony adopted the Sabbath mode for the new service elevators, my

 wife and I arranged with the building staff for assistance with the elevators when attending

 services at the synagogue during the Sabbath, and we would provide a monetary tip to the staff




                                                  2
Case 2:21-cv-12770-CCC-JSA Document 16-4 Filed 06/21/21 Page 3 of 4 PageID: 257




 who assisted us. The staff was always very accommodating, and we never experienced any

 difficulty in seeking staff assistance with the elevators. This service allowed us to come and go

 as we pleased during the Sabbath, and thus provided us with flexibility and dignity in fully

 observing the Sabbath.

        6.      When the Sabbath elevator program was discontinued in July 2020, we received

 very little notice from the building that the program was being terminated—the program was

 terminated on July 24, 2020, the eve of the Sabbath, via a memorandum sent to all shareholders.

 Later, immediately before the Jewish High Holidays, a Colony staff member notified certain

 residents that staff had been directed not to provide elevator assistance to observant Jewish

 residents on the Sabbath and other Jewish holidays. I then sent a note to Moe Marshall on

 September 23, 2020 objecting to the Colony’s actions. That note had no effect on the

 Defendants’ decision to discontinue the Sabbath elevator and the practice of staff assistance.

        7.      Due to my disability and the Colony’s actions, I am largely confined to my

 apartment on the Sabbath. While Martin Epstein hired someone to assist observant Jewish

 residents with getting up and down the elevator, the window of time that he is available is too

 narrow for me, given my disability. It is difficult for me to get ready and I cannot guarantee I

 will be available at the exact moment this individual passes through. The time window that a

 Sabbath elevator offers is far more convenient for us than the current arrangement organized by

 Mr. Epstein, which essentially imposes a set time. If the Sabbath elevator was in operation, I

 could come out to the hall when I am ready and get on when it comes. This also impacts my

 wife’s ability to attend synagogue because she cares for me in the mornings.

        8.      Apart from the lack of flexibility which makes the current arrangement

 inadequate, hiring an individual separately who is not an employee of the building is simply less




                                                  3
Case 2:21-cv-12770-CCC-JSA Document 16-4 Filed 06/21/21 Page 4 of 4 PageID: 258
